     Case 2:20-cv-00807-TLN-KJN Document 17 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGIA MILES,                                    No. 2:20-cv-0807 TLN KJN P
12                      Plaintiff,
13          v.                                         FINDINGS & RECOMMENDATIONS
14   PATRICE PETERSEN, et al.,
15                      Defendants.
16

17          Plaintiff is a former Plumas County jail inmate, proceeding pro se and in forma pauperis.

18   On July 15, 2020, plaintiff sought clarification of the court’s order requiring her to pay the court’s

19   filing fee in light of her indigent status. As plaintiff was informed in the screening order, despite

20   her indigent status, she is required by statute to pay the filing fee. 28 U.S.C. §§ 19114(a),

21   1915(b)(1). Because of her indigent status, plaintiff is allowed to pay the filing fee by

22   installments from her trust account.

23          By order filed July 6, 2020, plaintiff’s complaint was dismissed and thirty days leave to

24   file an amended complaint was granted. Thirty days from that date have now passed, and

25   plaintiff has not filed an amended complaint. Indeed, in her request for clarification, plaintiff

26   made clear that she does not intend to file an amended complaint. (ECF No. 15 at 2.)

27          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

28   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
                                                       1
     Case 2:20-cv-00807-TLN-KJN Document 17 Filed 08/27/20 Page 2 of 2

 1             These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 6   failure to file objections within the specified time may waive the right to appeal the District

 7   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: August 26, 2020

 9

10

11   /mile0807.fta

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
